Citation Nr: 1038395	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-24 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for status post-operative 
right knee arthroscopy with partial medial meniscectomy, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for right knee arthritis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel 


INTRODUCTION

The Veteran had service in the Puerto Rico National Guard in July 
1988, including periods of active and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) 
from July 2008 and June 2009 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied the benefits sought on appeal.  In February 
2010, the Veteran was afforded a Travel Board hearing conducted 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.  At 
that hearing, the Veteran submitted additional evidence to the 
Board, accompanied by a waiver of RO consideration.

The Board recognizes that the RO characterized the Veteran's 
right knee appeal as a single issue of entitlement to an 
increased rating for status post right knee arthroscopy with 
partial medical meniscectomy.  However, a review of the record 
reflects that the Veteran is also in receipt of a separate 10 
percent rating for arthritis of the right knee.  Moreover, in his 
claim for a higher rating and subsequent notice of disagreement 
and formal appeal, the Veteran effectively asserted that 
additional VA disability compensation was warranted based upon 
his entire service-connected right knee symptomatology.  The 
Board observes that a claimant's identification of the benefit 
sought does not require any technical precision.  Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007).  To the contrary, a 
claimant may satisfy this requirement by referring to a body part 
or system that is disabled or by describing symptoms of the 
disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); 
38 C.F.R. § 3.159(c)(3).  Further, VA has an obligation to 
liberally construe the pleadings of a claimant to discern all 
issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009).  Thus, in light of the Veteran's 
assertions, the Board will consider whether increased ratings are 
warranted for each of the Veteran's service-connected right knee 
disabilities.  For this reason, the Board finds that the 
Veteran's right knee claims are more appropriately framed as 
indicated on the title page of this decision, rather than as a 
single issue.  

As a final introductory matter, the Board observes that the 
Veteran is 76 years old.  Accordingly, the Board has, on its own 
motion, granted the Veteran advancement on the docket due to his 
advanced age.  38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's status 
post-operative right knee arthroscopy with partial medial 
meniscectomy has been manifested by subjective complaints of 
chronic pain, stiffness, and crepitus, with occasional 
instability, and objective findings of flexion limited to no more 
than 128 degrees, extension to zero degrees, with pain on the 
ends of motion.  There have been no complaints or clinical 
findings of ankylosis, dislocation, recurrent subluxation, or 
locking.  Nor has there been any objective evidence of lack of 
endurance, incoordination, atrophy of disuse, weakened movement, 
or fatigability.  

2.  Throughout the pendency of this appeal, the Veteran's right 
knee arthritis has been productive of degenerative changes, shown 
on X-ray, with noncompensable limitation of motion of the 
affected joint.  There has been no X-ray evidence of arthritis 
involving two or more major joints or two or more minor joint 
groups. 

3  The Veteran's right knee disabilities have not been shown to 
be productive of scarring that is painful or unstable, 
encompasses an area or areas of 144 square inches (929 square 
centimeters) or greater, or is manifested by breakdown, keloid 
formation, or altered pigmentation.  

4.  The competent evidence of record does not show that a left 
knee disability was incurred in or aggravated by service, 
including as secondary to service-connected right knee 
disabilities.

5.  The competent evidence of record is at least in equipoise as 
to whether the Veteran is unable to secure and follow 
substantially gainful employment as a result of his service-
connected right knee and low back disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status 
post-operative right knee arthroscopy with partial medial 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 5024, 5256, 
5257, 5258, 5259, 5260, 5261, 5262 (2009).

2.  The criteria for a rating in excess of 10 percent for right 
knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, DCs 5003, 5010 (2009).

3.  The criteria for a separate compensable rating for right knee 
scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, and 4.118, 
DCs 7801, 7802, 7803, 7804, and 7805 (2009).

4.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

5.  The criteria for the assignment of a TDIU have been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.16 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  

Specifically, the RO sent the Veteran July 2008 correspondence 
informing him of all three elements required by 38 C.F.R. § 
3.159(b).  Subsequent correspondence dated in September 2008 
included information regarding the assignment of disability 
ratings and effective dates in cases where service connection is 
granted.  The September 2008 VCAA notice letter also included the 
specific rating criteria and other information pertaining to the 
assignment of disability ratings for the Veteran's service-
connected right knee disabilities (status post-operative right 
knee arthroscopy with partial medial meniscectomy and right knee 
arthritis).  Moreover, while the September 2008 VCAA notice 
letter was provided after the initial adjudication of the claims, 
the Veteran has not alleged any prejudice due to the timing of 
that correspondence and none is apparent.  Furthermore, the Board 
considers it significant that, after the VCAA notice letters were 
issued, the RO re-adjudicated the Veteran's increased rating and 
service connection claims in statements of the case dated in June 
2009 and October 2009, and in a January 2010 supplemental 
statement of the case.  Accordingly, the Board finds that any 
defect in the timing or content of the VCAA notice letters has 
not affected the overall fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the Board notes that all pertinent 
records from all relevant sources identified by the Veteran, and 
for which he has authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  Additionally, VA has associated with the 
claims file the Veteran's service treatment records and all 
potentially relevant VA treatment records as well as other 
pertinent evidence.  The Veteran has also been afforded VA 
examinations with respect to his claims and has had the 
opportunity to submit testimony in support of those claims at a 
February 2010 Travel Board hearing.

The Board recognizes that, under VA's governing regulations, it 
is obligated to make reasonable efforts to assist an appellant in 
obtaining evidence necessary to substantiate his claims, 
including any "relevant records" in the custody of VA or 
another federal agency, such as the Social Security 
Administration (SSA).  38 C.F.R. § 3.159(c)(2).  In this case, 
the Veteran has submitted a copy of an April 1994 SSA decision 
that awarded compensation based on his right knee and low back 
disabilities, for which service connection was subsequently 
granted.  The Board recognizes that the medical records upon 
which that SSA decision was predicated have not been associated 
with the claims file.  However, as discussed below, the Board has 
decided to grant the Veteran's TDIU claim.  Consequently, the 
Veteran is not prejudiced by any failure to obtain federal 
records relevant to that claim.  

Moreover, with respect to the Veteran's increased rating and 
service connection claims, the Board observes that the duty to 
assist is not boundless in scope, and VA is only required to make 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate his claims.  VA is not required to 
assist him in obtaining identified records if no reasonable 
possibility exists that such assistance would aid in 
substantiating those claims.  38 U.S.C.A. § 5103A(c)(1); Golz v. 
Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  

In this case, the Veteran has not indicated, and the evidence of 
record does not otherwise suggest, that there are any outstanding 
VA or SSA records pertaining to his service connection claim.  
Nor has he alleged that any outstanding VA records exist to 
support his claims for increased ratings for right knee 
disabilities.  The Board is mindful that the Veteran has alerted 
VA to the existence of outstanding SSA records pertaining to his 
right knee claims.  Nevertheless, the Board observes that the RO 
has made multiple efforts to obtain any missing SSA records and 
has issued an October 2009 formal finding on the unavailability 
of such records.  In light of the foregoing, the Board concludes 
that remanding for an additional request for SSA records would be 
futile.  38 U.S.C.A. § 5103A(b).  Accordingly, the Board finds 
that it is not obligated to obtain any additional federal records 
with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that VA has satisfied its 
duties to notify and assist, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two ratings 
will be applied, the higher rating will be assigned if the 
disability picture more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating is to be 
assigned.  38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the present.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the requirements of Hart and finds that staged ratings 
are not appropriate in this case as the factual findings do not 
show distinct time periods since the date of claim where any 
aspect of the service-connected disabilities exhibited symptoms 
that would warrant different ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2009).  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2009), should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
knee is considered a major joint while the metatarsals of the 
foot are considered a single group of minor joints.  38 C.F.R. 
§ 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010 (2009).  Diagnostic Code 5010, 
traumatic arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
DC 5010 (2009).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5010 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, 
Note 1 (2009).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  

A Veteran who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257 (other impairment of 
the knee), and evaluation of a knee disability under both of 
those codes does not amount to pyramiding.  However, a separate 
rating must be based on additional compensable disability.  
38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. 
Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Throughout the rating period on appeal, the Veteran has been 
assigned separate 10 percent ratings for his right knee 
disabilities pursuant to DCs 5003 and 5257.  Additionally, the 
record reflects that he has been treated for limitation of motion 
with respect to his right knee joint.  Accordingly, the Board 
will also consider whether separate compensable ratings are 
warranted for his right knee symptoms under the diagnostic codes 
pertaining to limitation of flexion and extension.  38 C.F.R. 
§ 4.71a, DCs 5260, 5261.

In addition to seeking higher ratings for the orthopedic 
manifestations of his right knee disabilities, the Veteran has 
claimed entitlement to compensation based on scarring associated 
with those disabilities.  The Board acknowledges that the Veteran 
is competent to report that he has residual scarring related to 
his service-connected right knee disabilities his lay testimony 
in that regard is considered credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007) (where a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination that is medical in nature and is capable of 
lay observation).  Additionally, the Board recognizes that 
separate ratings may be assigned for a musculoskeletal disability 
and a scar that are related to the same injury.  38 C.F.R. § 4.25 
(2009); Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, in 
addition to the above diagnostic codes, the Board will consider 
whether a compensable rating for the Veteran's right knee is 
warranted under the criteria pertaining to scars.  Those specific 
criteria are listed under DCs 7801 (scars other than head, face, 
or neck, that are deep or that cause limited motion), 7802 
(superficial scars other than head, face, or neck, that do not 
cause limited motion), 7803 (superficial, unstable scars), 7804 
(unstable or painful scars), and 7805 (other scars, rated on 
limitation of function of affected part).

With respect to other diagnostic codes pertaining to the knee, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic removal 
of semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable, as the 
medical evidence does not show that the Veteran has any of those 
conditions.  Moreover, while the claims file reflects complaints 
and clinical findings of pain, stiffness, crepitus, and 
instability involving the right knee, the Veteran has not 
reported any episodes of right knee locking or dislocation, and 
no such episodes are reflected his medical records or VA 
examination reports.  Similarly, ankylosis of the right knee has 
not been demonstrated.  Nor has the Veteran undergone removal of 
semilunar cartilage with respect to that joint.  

The Veteran's claim of entitlement to increased ratings for his 
service-connected right knee disabilities was received by the RO 
on June 26, 2008.  As such, the rating period on appeal is from 
June 26, 2007, one year prior to the date of receipt of the 
reopened increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  
However, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to its 
whole recorded history.  Therefore, the Board will consider 
clinical and lay evidence dated prior to June 26, 2007, to the 
extent that such evidence is found to shed additional light on 
the Veteran's disability picture as it relates to the rating 
period on appeal.

The pertinent evidence of record shows that the Veteran incurred 
a right knee medial meniscal tear in the mid-1980s during a 
period of active duty training.  Following that line-of-duty 
injury, he underwent a June 1985 arthroscopic surgery that 
included a partial meniscectomy.  Subsequent National Guard, 
private and VA medical records, and SSA disability records 
reflect a history of intermittent treatment for right knee pain 
and related symptoms.  

The Veteran underwent a VA joints examination in October 2007 in 
which he complained of chronic right knee pain, stiffness, and 
crepitus.  He reported that his symptoms were present on a daily 
basis, but were exacerbated during periods of cold or rainy 
weather.  Additionally, the Veteran stated that he experienced 
flare-ups of right knee pain, accompanied by instability and 
increased limitation of motion, after prolonged walking or 
standing.  He denied any episodes of locking or swelling.  Nor 
did he report any heat, redness, fatigability, constitutional 
symptoms, or other functional impairment attributable arising 
from his right knee disability.  While the Veteran did state that 
he required a walker to ambulate, he indicated that this device 
was needed only temporarily in the wake of his recent hip 
replacement surgery.  In terms of specific treatment for his 
right knee, the Veteran stated that he adhered to a regimen of 
medication, liniment rub application, and rest, and denied any 
use of prosthetic devices.  He further stated that, after 30 
years of National Guard service, he had worked briefly an office 
clerk before retiring. 

On clinical examination, the Veteran demonstrated the following 
ranges of motion: flexion to 128 degrees and extension to 0 
degrees, with additional limitation due to pain on repetitive 
motion.  However, no evidence of additional functional impairment 
due to fatigue, weakness, lack of endurance, or incoordination 
was shown.  Lachman's and drawer tests did not reveal any 
findings of anterior or posterior instability.  Nor was any 
medial lateral instability shown on valgus and varus tests.  
Similarly, a McMurray's test was negative for any popping or 
clunking in the medial joint, although subjective evidence of 
pain was noted.  Additional clinical findings were negative for 
ankylosis, leg length irregularities, or constitutional symptoms 
of arthritis.  Contemporaneous X-rays supported a diagnosis of 
degenerative joint disease, but did not disclose any additional 
right knee abnormalities. 

The Veteran was afforded a follow-up VA joints examination in 
July 2008 in which he again complained of right knee pain, which 
he rated as a 7 on a scale of 1 to 10.  He also reported 
stiffness and lack of endurance, which worsened during periods of 
inclement weather and ambulation.  The Veteran indicated that he 
treated his right knee symptoms with over-the-counter medication.  
He denied any use of prostheses or other orthotic devices with 
respect to his right knee.  While it was noted that the Veteran 
did require a one-point cane to ambulate, the need for that 
device was specifically attributed to his nonservice-connected 
left hip disability.

Clinical examination included range of motion tests in which the 
Veteran exhibited 130 degrees of flexion and 0 degrees of 
extension.  While there was evidence of pain and crepitus on the 
ends of motion, no additional functional impairment was found.  
Nor were there any clinical findings of anterior or posterior 
instability, constitutional signs of inflammatory arthritis, or 
other right knee abnormalities.  X-rays were found to be 
consistent with diagnoses of degenerative joint disease and 
meniscal disease of the right knee.  Significantly, the VA 
examiner determined, based on the results of the clinical 
examination and a review of the claims file, that the Veteran's 
right knee disabilities did not interfere with his daily living 
activities.

The record thereafter shows that the Veteran has received 
intermittent physical therapy for his right knee arthritis and 
related symptoms.  Additionally, at his February 2010 Travel 
Board hearing, he testified that he had been prescribed a knee 
pad and medication to treat his recurrent right knee symptoms.  
He also testified that he had been given a cane, but acknowledged 
that this device was used to treat his left hip condition.  The 
Veteran further indicated that he had residual scarring related 
to his prior right knee surgery.  Significantly, however, neither 
the October 2007 and July 2008 VA examination reports nor any of 
the other evidence of record contains any findings of right knee 
scars.  Moreover, the Veteran's routine VA physical examinations 
have been consistently negative for any complaints or clinical 
findings of skin abnormalities with respect to the knee.

The Veteran has not expressly reported, nor does the evidence 
otherwise show, that his right knee symptoms have worsened since 
his most recent July 2008 VA examination.  Therefore, the Board 
finds that additional development by way of another VA 
examination would be redundant and unnecessary.  38 C.F.R. 
§ 3.327 (2009); VAOPGCPREC 11-95 (April 7, 1995) (Board is not 
required to remand an appealed claim because of the passage of 
time when an adequate examination report was originally prepared 
for the agency of original jurisdiction, unless the severity has 
since increased).

The Board now turns to the diagnostic criteria pertaining to 
instability.  Under DC 5257, a 10 percent rating is warranted for 
knee impairment with slight recurrent subluxation or lateral 
instability and a 20 percent rating is warranted for knee 
impairment with moderate recurrent subluxation or lateral 
instability.  A maximum 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, 
DC 5257.  

Based on a careful review of the record, the Board finds that the 
pertinent evidence does not support a rating in excess of 10 
percent under DC 5257.  The Board acknowledges that, on his 
October 2007 and July 2008 VA examinations, the Veteran 
complained of occasional right knee instability during periods of 
prolonged ambulation or inclement weather.  However, he did not 
report any history of subluxation.  Moreover, neither of the 
prior VA examinations yielded any clinical findings of anterior, 
posterior, or medial lateral instability.  Nor did those 
examinations show any evidence of locking.  Additionally, the 
other pertinent evidence of record is negative for any complaints 
or clinical findings of right knee instability.  In this regard, 
the Board considers it significant that, while the Veteran has 
been shown to use a cane, that orthotic device has been expressly 
attributed to his left hip disability for which he is not service 
connected and which is not at issue in this appeal.  

In light of the lack of clinical evidence of instability or 
subluxation involving the right knee, the Board, while 
sympathetic to the Veteran's complaints, finds that his overall 
right knee impairment does not qualify as moderate recurrent 
instability or subluxation.  Therefore, the Board finds that 
there is no basis for assigning a rating in excess of 10 percent 
under DC 5257.  

Nor is a separate compensable rating warranted under the 
diagnostic criteria governing limitation of motion.  Diagnostic 
Code 5260 provides for a zero percent rating is warranted for 
flexion limited to 60 degrees; a 10 percent rating for flexion 
limited to 45 degrees; a 20 percent rating for flexion limited to 
30 degrees; and a 30 percent rating for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260 (2009).  Under DC 5261 
(limitation of extension of the leg), a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 degrees; 
a 40 percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2009).  

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  The range 
of motion findings during the relevant appeal period reveal that 
the Veteran displayed only slightly limited flexion of no worse 
than 128 degrees and normal extension.  Those recorded ranges of 
motion warrant no more than a 0 percent rating under either DC 
5260 or DC 5261.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2009).  
Thus, a separate compensable rating or ratings under those 
diagnostic codes cannot be assigned.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

Additionally, there is no basis for awarding a higher rating 
under the diagnostic criteria pertaining to arthritis.  The Board 
recognizes that where, as in this case, there is slight 
limitation of motion, but not enough to warrant compensation 
under the limitation of motion diagnostic codes, X-ray 
confirmation of the affected joint will warrant a 10 percent 
rating under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  Also, under 
DC 5003, a 10 percent rating may apply where limitation of motion 
is absent, but there is X-ray evidence of arthritis involving two 
or more major joints or involving two or more minor joint groups.  
38 C.F.R. § 4.71a, DC 5003.  The knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  However, as noted above, the 
Veteran is already in receipt of a 10 percent rating for his 
right knee arthritis under DC 5003.  That diagnostic code allows 
for the assignment of a 20 percent rating only where there is X-
ray evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The knee may only be rated as one major 
joint. Thus DC 5003 may not serve as a basis for a higher rating.  
38 C.F.R. § 4.71a, DC 5003.

Additionally, in considering the effect of additional range of 
motion lost due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, there is no credible evidence that any 
pain on use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the right 
knee being limited in motion to the extent required for a rating 
higher than 10 percent.  Similarly, there is no evidence 
demonstrating that the right knee is otherwise manifested by 
functional limitation beyond that contemplated in the ratings he 
is currently assigned.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Next, turning to the Veteran's assertions regarding a right knee 
scar, the Board observes that the schedular rating criteria 
pertaining to the skin were recently amended, effective 
October23, 2008.  38 C.F.R. § 4.118, DCs 7800-7805 (2009); 
67 Fed. Reg. 49590-49599 (July 31, 2002).  VAOPGCPREC 3-00, 65 
Fed. Reg. 33422(2000); 38 U.S.C.A. § 5110(g) (West 2002).  
However, those amendments only apply to applications received by 
VA on or after October 23, 2008, or if the Veteran expressly 
requests consideration under the new criteria, which he has not 
done here.  Therefore, the Board has no authority to consider 
these revisions in deciding the Veteran's right knee claims.  
VAOPGCPREC 3-00, 65 Fed. Reg. 33422(2000); 38 U.S.C.A. § 5110(g) 
(West 2002).

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 square centimeters) are rated 
10 percent disabling.  Scars in an area or areas exceeding 12 
square inches (77 square centimeters) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square inches 
(465 square centimeters) are rated 30 percent disabling. Scars in 
an area or areas exceeding 144 square inches (929 square 
centimeters) are rated 40 percent disabling. Note (1) to DC 7802 
provides that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, which are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 square 
centimeters) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars. Note (1) to DC 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10 
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118.

Finally, DC 7805 provides that scars are rated based on the 
limitation of function of the part affected.  38 C.F.R. § 4.118, 
DC 7805.  In this case, however, the Veteran has already been 
awarded disability ratings that encompass the functional 
limitations associated with his right knee.  Thus, an additional 
rating may not be assigned under DC 7805.

Nor is a higher rating warranted under the other diagnostic 
criteria pertaining to scars.  As noted above, the clinical 
evidence of record is negative for any findings pertaining to any 
right knee scars.  Moreover, while the Veteran has indicated that 
he has right knee scarring, he has not contended, and the record 
does not otherwise show, that such scarring is painful or 
unstable, encompasses an area or areas of 144 square inches (929 
square centimeters) or greater, or is manifested by breakdown, 
keloid formation, or altered pigmentation.  As such, a 
compensable evaluation is not possible under DCs 7801, 7802, 
7803, or 7804.

In sum, the weight of the credible evidence does not show that 
the Veteran is entitled to additional compensation for his 
service-connected right knee disabilities.  The Board has 
considered whether separate or higher ratings might be warranted 
at any period of time during the pendency of this appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that ratings in excess of 10 
percent are not warranted for the Veteran's status post-operative 
right knee arthroscopy with partial medial meniscectomy and right 
knee arthritis.  As the preponderance of the evidence is against 
the claims for increased ratings, those claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Extraschedular Ratings

The above determinations are based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2009).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  
However, the Board finds in this case that the regular schedular 
standards are not inadequate.

The Board acknowledges that the Veteran has reported that he is 
unable to work due, at least in part, to his right knee 
disabilities, and that a private examiner has found that those 
disabilities, in tandem with his service-connected low back 
disorder, render him unemployable.  However, as discussed below, 
the Board has decided to award the Veteran a TDIU rating based 
upon his combined service-connected orthopedic disabilities.  The 
Board recognizes that the grant of a TDIU does not preclude the 
need for extraschedular evaluation.  See Kellar v. Brown, 6 Vet. 
App. 157, 162 (1994) (holding that because extraschedular rating 
and TDIU ratings are measured differently, those claims are not 
inextricably intertwined).  Moreover, even if a TDIU rating is 
granted, the Veteran is still entitled to adjudication of his 
claims for schedular or extra-schedular ratings for individual 
disabilities.  See Colayong v. West, 12 Vet. App. 524, 537 
(1999).  In this case, however, there is no indication that the 
Veteran's overall level of impairment goes beyond that 
contemplated in the disability ratings that have already been 
assigned due solely to his right knee pathology.  In this regard, 
the Board considers it significant that, on his most recent VA 
joints examination, the Veteran's right knee disabilities were 
not found to interfere with his daily living activities. His 
right knee conditions also have not been shown to warrant 
frequent or, indeed, any periods of hospitalization throughout 
the relevant appeals period, or to otherwise render impractical 
the application of the regular schedular standards.  In light of 
the above, the Board finds that remand for referral for 
consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

Active military service includes any period of active duty 
training during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty, or any period of inactive duty training during which the 
individual concerned was disabled or died from injury incurred in 
or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 
2002); 38 C.F.R. § 3.6(a), (d) (2009).  Active duty training is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2009).  
Inactive duty training is defined as duty other than full-time 
duty prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).  
The definition of active duty also includes any periods of 
inactive duty for training during which an individual becomes 
disabled or dies from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident that occurred during such 
training.  38 C.F.R. § 3.6 (2009).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1110 (2009); Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).

Additionally, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  However, presumptive periods do not 
apply to active duty training or inactive duty training.  Biggins 
v. Derwinski, 1 Vet. App. 474 (1991).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439, 450 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran, in written statements and testimony before the 
Board, contends that his current left knee problems were caused 
by his service-connected right knee disabilities or are otherwise 
related to a period of qualifying active service.  The Board is 
required to consider all theories of entitlement raised either by 
the claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process.  Robinson v. 
Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). In light of the 
Veteran's contentions, the Board will now consider whether 
service connection for a left knee disorder is warranted both on 
a direct basis and as secondary to his service-connected right 
knee disabilities.

The Veteran's National Guard service records are negative for any 
complaints or clinical findings of left knee injuries incurred 
during a period of active duty or inactive training.  
Accordingly, the Board finds that chronicity in service is not 
established in this case. 38 C.F.R. § 3.303(b) (2009).  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's service connection claim.  38 C.F.R. § 3.303(b).

Post-service medical records are replete with complaints and 
clinical findings pertaining to the Veteran's service-connected 
right knee disability.  Significantly, however, those record are 
negative for any reports, diagnoses, or treatment for left knee 
problems prior to June 2008, when the Veteran filed his claim for 
service connection.  

One month later, in July 2008, the Veteran was afforded a VA 
joints examination in which he complained of left knee pain 
arising from his service-connected right knee disabilities.  
Specifically, he reported that the symptoms associated with his 
right knee had caused him to place greater weight on his left 
knee, which, in turn, had weakened that joint.  However, the 
Veteran did not indicate that he had previously sought treatment 
for any left knee problems.  

Physical examination revealed slight limitation of motion in the 
left knee, while X-ray showed degenerative changes affecting that 
joint.  No other clinical abnormalities were noted.  Based on the 
results of the examination and a review of the claims file, the 
VA examiner opined that, while the Veteran currently met the 
diagnostic criteria for degenerative joint disease of the left 
knee, that condition was age-induced and unrelated to his 
service-connected right knee disabilities.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the July 2008 VA examiner's opinion, 
indicating that the Veteran's current left knee problems are not 
related to his service-connected right knee disabilities, to be 
both probative and persuasive.  It was based on a thorough 
examination of the Veteran and review of his claims file.  See 
Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing 
the probative value of a medical opinion include the physician's 
access the Veteran's history, and the thoroughness and detail of 
the opinion).  Moreover, there are no other contrary competent 
medical opinions of record.  Furthermore, while the Veteran has 
submitted additional clinical evidence of left knee pathology, 
including a diagnosis of left knee osteoarthritis, subsequent to 
the July 2008 VA examination, that new evidence is not 
inconsistent with the VA examiner's findings.  Indeed, no private 
or VA treating providers appear to have related the Veteran's 
currently diagnosed left knee problems to his service-connected 
right knee disabilities or any other aspect of his military 
service.  

In this regard, the Board acknowledges that the Veteran indicated 
at his Travel Board hearing that a private physical therapist had 
recently told him that his current left knee pathology "might be 
related" to his service-connected right knee disabilities.  
However, while the Veteran has submitted additional private 
medical records in support of his claim, he has not provided a 
written copy of any opinion that links his left knee problems to 
his right knee disabilities or any other service-connected 
condition.  Nor has he provided information that would enable VA 
to obtain such evidence on his behalf, despite receiving 
correspondence from VA requesting that he submit additional 
information to support his claim.  Consequently, any information 
that may have been elicited in support of the Veteran's claim has 
not been not obtained because of his inability or unwillingness 
to cooperate.  The Board reminds the Veteran that the duty to 
assist in the development and the adjudication of a claim is not 
a one-way street.  If a claimant wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Even if the Board were to assume that the Veteran's private 
physical therapist had determined that his left knee 
osteoarthritis might be related to his service-connected right 
knee disabilities, such an opinion would be inherently 
speculative in nature and therefore lacking in probative value.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
opinion expressed in terms of may also implies may or may not and 
is too speculative to establish medical nexus).  As such, it 
would not be sufficient to warrant a grant of service connection.

In view of the July 2008 VA examiner's negative nexus opinion, 
which the Board considers highly probative, and in the absence of 
any other competent evidence of record linking the Veteran's left 
knee problems to his service-connected right knee disabilities, 
the Board finds that service connection is not warranted on a 
secondary basis.  

Nor is service connection warranted on a direct basis.  As noted 
above, the first evidence of left knee pathology is dated in June 
2008.  Additionally, the Veteran does not contend, and his 
National Guard records do not show, that he injured his left knee 
during a period of active duty or inactive duty training.  Nor 
does the record otherwise show that the Veteran exhibited any 
left knee symptoms until many years after leaving service.  
Accordingly, the Board finds that a continuity of symptomatology 
has not been demonstrated, which weighs against the Veteran's 
claim.  Maxson, 230 F.3d at 1332 (Fed. Cir. 2000).   Moreover, 
the record does not otherwise show that any left knee disability 
was incurred during a period of qualifying active service so as 
to warrant a grant of direct service connection.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002).  

Nor does the pertinent evidence reveal that the Veteran's 
currently diagnosed left knee arthritis manifested to a 
compensable degree within one year following his separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2009).  Even if such 
evidence existed, however, service connection would not be 
warranted on a presumptive basis.  Indeed, presumptive periods do 
not apply when, as here, the Veteran's qualifying active service 
consisted wholly of active duty training and inactive duty 
training in the Puerto Rico National Guard.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991). 

The Board has considered the Veteran's assertions that his left 
knee disorder is related to his active service, including to his 
service-connected right knee disabilities.  The Veteran is 
certainly competent to give evidence about what he has 
experienced, and his statements and testimony in his regard are 
considered credible.  Layno, 6 Vet. App. at 469-70.  However, 
there is nothing in the claims file to indicate that he possesses 
the requisite medical training or expertise necessary to offer 
evidence on matters such as medical diagnosis or medical 
causation of his deep vein thrombosis.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In sum, the Board finds that the preponderance of the competent 
evidence weighs against a finding that any left knee disability 
developed during a period of honorable service or is otherwise 
related to that service, including to his service-connected right 
knee disabilities.  As previously observed, the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance.  However, the benefit of the doubt doctrine 
is inapplicable where, as here, the preponderance of the evidence 
is against Veteran's claim.  Accordingly, that claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 53 (1990).

TDIU

The Veteran, in written statements and testimony before the 
Board, asserts that he is unable to obtain or maintain 
substantially gainful employment as a result of his service-
connected low back and right knee disabilities.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Substantially gainful employment is 
work that is more than marginal, which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability or disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16 (2009).  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In addition to the aforementioned right knee disabilities, each 
evaluated as 10 percent disabling, the Veteran has a service-
connected low back disorder (lumbosacral fibromyosis with 
bilateral L5-S1 radiculopathy), which is rated as 60 percent 
disabling.  His total combined disability rating is 80 percent.  
Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are met.  
The remaining question therefore is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of one or more service-connected disabilities.  

The record shows that the Veteran's education ended in the 11th 
grade.  After serving for many years in the Puerto Rico National 
Guard, he worked for approximately two years as a large-vehicle 
driver at a power plant.  However, the Veteran now maintains that 
his worsening low back and right knee problems impaired his 
ability to perform his duties at the plant and, after a brief 
stint as an office messenger for that same employer, he stopped 
working altogether.

In support of his claim, the Veteran has submitted SSA records, 
which corroborate his account of post-service employment as a 
driver-messenger with "medium to heavy exertional demands."  
Significantly, those records include a copy of an April 1994 SSA 
decision in which the Veteran was found to be disabled since May 
20, 1990, due to his low back and right knee disabilities.  That 
SSA decision referenced an opinion from a private neurologist 
indicating that those low back and right knee disabilities 
limited the Veteran "to work of sedentary exertional demands" 
but did not necessarily preclude all employment.  The Board 
notes, however, that the private neurologist's opinion was not 
accompanied by a rationale, which limits its probative value.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  In any event, the SSA 
adjudicator determined that, in light of the Veteran's limited 
education and experience in semi-skilled occupations, he was not 
a viable candidate for any form of employment and granted him SSA 
disability benefits.

Additional evidence submitted in support of the Veteran's TDIU 
claim includes a March 1994 statement from a private medical 
provider, who indicated that he had treated the Veteran on 
multiple occasions for back and right knee problems.  
Significantly, that private medical provider opined that the pain 
and limitation of motion associated with the Veteran's back and 
right knee disabilities would continue to worsen and 
"permanently interfere with his capacity to hold a paying job."  
Additionally, that medical provider indicated that the Veteran's 
response to physical therapy showed him to be "a poor candidate 
for rehabilitation" and that the "prognosis of [his] 
employability in any occupation" was poor.

Other pertinent evidence of record shows that the Veteran remains 
unemployed and seeks ongoing treatment for his right knee and low 
back disabilities, which have worsened since the date of his 
initial award of SSA disability benefits.  Additionally, the 
reports of his October 2007 and July 2008 VA joints and spine 
examinations indicate that his right knee and low back 
disabilities are now productive of limitation of motion and 
significantly limit his ability to lift objects, perform 
household chores, exercise, and participate in recreational 
activities.  

The Board recognizes that the VA medical provider who conducted 
the Veteran's October 2007 VA joint examination opined that his 
service-connected right knee and low back disabilities did not 
render him unemployable.  However, that VA examiner's opinion, 
like the determination of the private neurologist, noted above, 
was not supported by a rationale and is, thus, of low probative 
weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, that 
VA examiner's opinion was not based on a review of the pertinent 
evidence of record, including the SSA finding of unemployability, 
the treatment records upon which that decision was predicated, 
and the March 1994 private medical provider's opinion.  This 
further limits the probative value of that VA examiner's opinion.

The Board finds more probative the opinion of the March 1994 
private medical provider, who indicated that the Veteran could 
not work due to his service-connected disabilities.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 
7 Vet. App. 36 (1994) (the credibility and weight to be attached 
to medical opinion evidence are within the province of the Board 
as an adjudicator).  The Board acknowledges that the private 
medical provider does not appear to have reviewed the Veteran's 
entire claims file.  However, claims file review, as it pertains 
to obtaining an overview of a claimant's medical history, is not 
a strict requirement for private medical opinions, and a private 
medical opinion may not be discounted solely because the opining 
clinician did not conduct such a review.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303 (2008).  Moreover, the Board 
considers it significant that the private medical provider's 
opinion was based on his long-term treatment of the Veteran's 
back and knee problems and reflected a knowledge of his pertinent 
medical history.  Moreover, that examiner's opinion is consistent 
with the other pertinent evidence of record, including the SSA 
adjudicator's finding that the Veteran's low back and right knee 
disabilities rendered him unemployable.  Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the Veteran's 
history, and the thoroughness and detail of the opinion). 

The Board recognizes that it is not required to accept the 
findings of SSA with respect to the Veteran's unemployability as 
VA's governing regulations differ from those used to determine 
Social Security disability.  See, e.g., Faust v. West, 13 Vet. 
App. 342, 356 (2000); see also Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006).  In this case, however, the Board considers its 
significant that the SSA decision, and the records upon which it 
was predicated, are corroborated by medical opinion evidence, 
which the Board deems highly probative.  Moreover, that SSA 
decision supports the Veteran's assertions that he has been 
continually unemployable due to his service-connected right knee 
and low back disabilities, which adds to the credibility of his 
lay statements and testimony.  See Caluza v. Brown, 7 Vet. App. 
498, 511-12 (1995) (indicating that the Board may consider 
internal consistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant).

After a careful review of the evidence of record, the Board finds 
that the Veteran's service-connected right knee and low back 
disabilities collectively preclude him from obtaining or 
performing work that would permit him to earn a living wage.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In light of the Veteran's modest level of education, his long 
history of non-sedentary employment, and the lack of evidence of 
any vocational training or experience in a field that does not 
require physical exertion, the Board is unable to determine any 
substantially gainful occupation that the Veteran would be able 
to follow when his service-connected right knee and low back 
disabilities are jointly taken into account.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).  Indeed, when considering the 
collective limitations noted by the Veteran's long-term private 
treating provider, the private neurologist, and the October 2007 
and July 2008 VA examiners, the Veteran would appear to be 
incapable of obtaining or maintaining gainful employment.  

Moreover, the record reflects that, since the Veteran became 
unemployed and began receiving SSA disability benefits in the 
early 1990s, his service-connected right knee and low back 
disabilities have demonstrably worsened such that he is now even 
less capable of obtaining or maintaining gainful employment.  
Furthermore, the Veteran has provided competent testimony that 
his service-connected disabilities collectively preclude him from 
working.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) 
(where a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).  That lay testimony, which is consistent with the 
other probative evidence of record and which the Board therefore 
considers credible, supports a finding that the Veteran's 
service-connected disabilities overall are productive of severe 
social and occupational impairment that renders him permanently 
and totally unable to work.

Accordingly, considering the Veteran's apparent unemployability 
based upon his service-connected disabilities, the Board finds 
that a TDIU rating is warranted in this case.  The evidence shows 
that it is at least as likely as not that the Veteran is unable 
to secure or follow a substantially gainful occupation by reason 
of his service-connected disabilities.  Therefore, entitlement to 
TDIU is granted.  All reasonable doubt has been resolved in favor 
of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an increased rating for status post-operative 
right knee arthroscopy with partial medial meniscectomy is 
denied.

Entitlement to an increased rating for right knee arthritis is 
denied.

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to a total disability rating for compensation based 
upon individual unemployability is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


